Appeal by an employer from a decision of the Workmen’s Compensation Board affirming a referee’s decision which denied the insurance carrier’s application for reimbursement under subdivision 8 of section 15 of the Workmen’s Compensation Law as respects an award of disability compensation made to claimant, and discharged the Special Disability Fund. Claimant was seventy-two years of age at the time of his compensable accident. He had been in the appellant employer’s employment for twenty-six years. His accidental injury, a sacroiliac strain, was aggravated by a pre-existing condition of osteoarthritis and arteriosclerosis. Some two months prior to the accident the employer assigned claimant to lighter work at less pay because of his enfeeblement due to his age, and the *1005evidence is that this was precipitated by his having had a dizzy spell while working on a roof as a sheet metalworker. Evidence supports the board’s finding that neither then nor afterwards before claimant’s accidental injury did the employer know that claimant was suffering from or was afflicted with any particular physical impairment due to accident or disease or any congenital condition which was or was likely to be a hindrance or obstacle to his employment. A continuance in employment, even at a change to lighter work of one who to the knowledge of the employer has merely slowed down physically due only to advanced age is not within the purview of the “second injury law”. Decision affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.